Appeal from a judgment of the County Court of Greene County (Fromer, J.), rendered July 11, 1989, upon a verdict convicting defendant of the crime of assault in the second degree.
Upon examining the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues which could be raised on this appeal. As such, the judgment of conviction should be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.